Exhibit 10.57.b

 

FIRST AMENDMENT TO CONTRACT OF SALE

 

This First Amendment to Contract of Sale (the “First Amendment”) is made this 19
day of April, 2011, by and between UNITED LITHO, INC. (“Seller”) and BEAUMEADE
DEVELOPMENT PARTNERS, LLC  (“Buyer”) relating to the real property commonly
identified as 21800 Beaumeade Circle, Ashburn, Virginia  (the “Property”).

 

Whereas, Buyer and Seller entered into that certain Contract of Sale (the
“Contract”) dated February 3, 2011 for the purchase by Buyer from Seller of the
Property;

 

Whereas, the parties now wish to amend certain terms of the Contract, as
previously amended;

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             The terms of this First Amendment shall supplement the terms set
forth in the Contract, and in the event of any inconsistencies, the terms of
this First Amendment shall control.  All capitalized terms used in this First
Amendment shall have the same meaning as set forth in the Contract, unless
otherwise expressly provided herein:

 

2.             Seller shall execute, promptly after request by Buyer, a zoning
application for submission to Loudoun County, Virginia (the “Zoning Approval”)
seeking approval of use of the Property as a data center and of greater building
density on the Property in connection with use as a data center.  All
documentation necessary to submit the Zoning Approval shall be prepared at the
sole cost of Buyer and Buyer shall be responsible for all

 

1

--------------------------------------------------------------------------------


 

filing fees and all other costs associated with the Zoning Approval.   Seller
shall also execute, at no cost to Seller, such additional documentation and
provide information as may be needed to process the Zoning Approval; provided,
however, that Seller shall not be required to provide information that in
Seller’s sole determination is proprietary or otherwise sensitive in nature.  In
addition, if necessary and upon reasonable prior notice, a representative of
Seller shall attend meetings with county officials in order to proceed with the
Zoning Approval, to the extent that Seller is not able to designate Buyer or its
counsel as Seller’s representative in connection with any required meetings or
proceedings.   Finally, in no event shall Buyer permit the Zoning Approval to be
finally approved by the County prior to the Closing Date, it being the intention
of the parties that the Zoning Approval shall not be binding upon the Property
and enforceable against the Seller.  Buyer’s obligation under the preceding
sentence shall include without limitation, the obligation to withdraw the
application for Zoning Approval or otherwise request deferral of the application
from the appropriate County authorities, if necessary to prevent final Zoning
Approval from being obtained prior to the Closing Date.

 

3.             In all other respects, the Contract is hereby re-confirmed and
shall remain in full force and effect.  This First Amendment may be executed by
facsimile signatures and by counterpart originals.

 

Witness our hands and seals this 19 day of April, 2011

 

 

SELLER:

 

 

 

UNITED LITHO, INC.

 

 

 

 

 

By:

/s/ Robert M. Jakobe

 

2

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

BEAUMEADE DEVELOPMENT PARTNERS, LLC

 

 

 

 

 

By:

/s/ Thomas Fish

 

3

--------------------------------------------------------------------------------

 